Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 10-11 and 13-28 are pending. Claims 9 and 12 have been canceled. Claims 11 and 13-14 have been amended. Claims 10-11 and 13-28 are presented for examination on the merits.

Restriction/Election Requirement
Claims 10-11 and 13 are allowable. Claims 14-28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-VIII, as set forth in the Office action mailed on 11/27/2020, is hereby withdrawn and claims 14-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Estella Gustilo on 10/12/2021.

Claim 10 has been amended as follows:
A peptide comprising a sequence which is at least 90% identical to 


Claim 11 has been amended as follows:
The peptide of claim 10 comprising a sequence which is 100% identical to 


Claim 13 has been amended as follows:
 SEQ ID NO: 1 by deleting, replacing, and/or adding 1 amino acid

Claim 14 has been amended as follows:
A method of selecting and/or identifying a mineral containing arsenic,comprising contacting said mineral with the peptide of claim 11.

Claim 15 has been amended as follows:
A microorganism comprising on its surface the peptide of claim 10.  

Claim 16 has been amended as follows:
A particle comprising on its surface the peptide of claim 10.  

Claim 17 has been amended as follows:
A purification column comprising the peptide of claim 10.  

Claim 18 has been amended as follows:
A collector for  10.

Claim 19 has been amended as follows: 
A depressant for  10.


A method of selecting and/or identifying a mineral containing arsenic, the method comprising:
adding a microorganism into mineral dispersion, wherein the microorganism comprises the peptide of claim 10 on its surface and wherein the mineral contains arsenic; aggregating and precipitating the mineral; and recovering the aggregated and precipitated mineral.

Claim 23 has been amended as follows:
A method for of selecting and/or identifying a mineral containing arsenic, the method comprising:
of claim 11 to a carrier; introducing the carrier into a column for chromatography; and passing mineral dispersion through the column, wherein the mineral contains arsenic.  

Claims 20, 22 and 24-28 have been canceled.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a peptide comprising a sequence at least 95% identical to SEQ ID NO: 1.
The closest prior art (Didonato-Tinsley et al.) teaches a sequence which comprises instantly claimed SEQ ID NO: 1 wherein 5 amino acids have been replaced.

For these reasons the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658